TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 14, 2020



                                       NO. 03-19-00846-CV


 Flagstone Terrace Owners Association, Inc.; The Board of Directors of Flagstone Terrace
     Owners Association, Inc.; Meredith Woods; Ann Morse; Rudolph Di Santo; and
                               Diane Lawrence, Appellants

                                                  v.

      Robert Rene Flores, Individually and as Independent Executor of The Estate of
             Theodolinda Kaspar Flores and Recardo Roy Flores, Appellees



             APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
       DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 5, 2019. Flagstone

Terrace Owners Association, Inc.; The Board of Directors of Flagstone Terrace Owners

Association, Inc.; Meredith Woods; Ann Morse; Rudolph Di Santo; and Diane Lawrence have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.